Exhibit 99.3 BRAVO RESOURCE PARTNERS LTD. 4155 E. Jewell Avenue, Suite 500 Denver, Colorado 80222 Tel: (303) 831-8833Fax: (720) 554-7673 NEWS RELEASE Bravo Resource Partners Ltd. announces that Mr. Ernest Staggs has resigned as Treasurer and Chief Financial Officer of the company effective immediatelyThe Company wishes to thank him for his significant contribution to the Company’s development over the years. BRAVO RESOURCE PARTNERS LTD. Per:“Tyrone R. Carter” Tyrone R. Carter President and Director This News Release was prepared by the Board of Directors on behalf of Bravo Resource Partners Ltd., which is solely responsible for its contents.
